DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Response to Arguments

2.	Applicant’s arguments with respect to claims 1, 4-6, and 9-14 have been considered but are moot in view of new grounds of rejection based on new citations from Wei (machine translation - Wuxi Ruian Technology Co. Ltd., CN102905368 (A), pub. date 2013-01-30).

3.	On pgs. 16-17 of Applicant’s Response, applicant argues that Wei does not determine location fingerprints of a plurality of end points that are the displacement distance away from the first to-be-determined location, wherein the location fingerprint library includes the location fingerprints of the plurality of end points, and compare the location fingerprints of the plurality of endpoints with the first location fingerprint to 
determine location information corresponding to the second location fingerprint. 

	Examiner respectfully disagrees with applicant’s argument.

in pg. 4, ”Wherein, if the number of wireless access points (APs) in the entire area of the room is n, n is a positive integer, the RSSI fingerprint of the location of the user can be expressed as F=(f 1 , f 2 , . . . , fn ) (~location fingerprints of a plurality of end points) Where fi represents the RSSI fingerprint from the ith wireless access point. Similarly, any RSSI fingerprint in the fingerprint database is F'=(f' 1 , f' 2 ,...,f' n ) … At the next time interval, when the user moves to the new location (~displacement distance away from the first to-be-determined location)”), the RSSI fingerprint of the new location is collected (~determining location fingerprints (F=(f 1 , f 2 , . . . , fn )) of a plurality of end points), and the average value of the direction data collected by the electronic compass in the mobile phone during the time interval is calculated, and the moving direction information of the user is obtained, according to the accelerometer in the mobile phone. The change information of the user acceleration collected during the time interval obtains the moving distance information of the user (~displacement distance away from the first to-be-determined location)”. 

Wei teaches “wherein the location fingerprint library includes the location fingerprints of the plurality of end points” as stated 
in pg. 4, ”Wherein, if the number of wireless access points (APs) in the entire area of the room is n, n is a positive integer, the RSSI fingerprint of the location of the user can be expressed as F=(f 1 , f 2 , . . . , fn ) (~location fingerprints of a plurality of end points) Where fi represents the RSSI fingerprint from the ith wireless access point. (~F=(f 1 , f 2 , . . . , fn ) is the location fingerprints of the plurality of end points) of the new location (~of the plurality of end points since a location is the new location after a displacement to the new location) and the RSSI fingerprint in the fingerprint database (~location fingerprint library contains the F=(f 1 , f 2 , . . . , fn ) fingerprints of plurality of location end points for calculating the dissimilarity), obtaining a set including a fixed number of candidate locations, and calculating a probability that each candidate location is the new location by using formula (b);计算所述新位置的RSSI指纹与所述指纹数据库中RSSI指纹的不相似度，获得包含固定数量候选位置的集合，并通过公式（b）计算每个候选位置为所述新位置的概率；  Wherein, assuming that the set of candidate locations is L={l 1 , l 2 , . . . , lk }, the dissimilarity corresponding to the candidate location li is mi, and F is the RSSI fingerprint of the new location, P(X=li |F) (~P(X=li | F=(f 1 , f 2 , . . . , fn)) is the probability that the new position (~indicating an end point after a displacement to a new position) X is li”, wherein the probability that the new position is li requires F=(f 1 , f 2 , . . . , fn) fingerprints of plurality of location end points), and 

Wei teaches “compare the location fingerprints of the plurality of endpoints with the first location fingerprint to determine location information corresponding to the second location fingerprint” as stated 
in pg. 3, “C. Locate the location of the user … collecting an RSSI fingerprint of the location of the user (~first location fingerprint) according to the positioning request … 接收用户发出的定位请求，并根据该定位请求采集用户所在位置的RSSI指纹； Matching the RSSI fingerprint with the RSSI fingerprint in the fingerprint database (~location fingerprint library contains location fingerprints of the plurality of endpoints) … Calculating, according to the data in the mobile database, the moving direction moving distance information of the user (~user moved to a second location corresponding to the second location fingerprint), the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user (~determine location information corresponding to the second location fingerprint)”, wherein the location fingerprint library contains the first location fingerprint as well as the location fingerprints of the plurality of end points; the positioning method compares (~in order to find a match) the first location fingerprint (received from a terminal) with non-matching location fingerprints of the plurality of end points in the location fingerprint library and compares (~in order to find a match) the first location fingerprint (received from a terminal) with matching first location fingerprint stored in the location fingerprint library in order to determine the user location (~location information) associated with the first location fingerprint which together with the moving distance information of the user is used to further determine the location (~location information) corresponding to the second location fingerprint.

4.	On pg. 19 of Applicant’s Response, applicant argues that Wei does not determine the candidate positions based on the moving distance. Rather, Wei's moving distance does not appear to be related to the candidate positions. Therefore, Wei cannot disclose determining location fingerprints of a plurality of end points that are the displacement distance away from the first to-be-determined location, wherein the location fingerprint library includes the location fingerprints of the plurality of end points, and comparing the location fingerprints of the plurality of endpoints with the first location 

Examiner respectfully disagrees with applicant’s argument. 
Applicant’s argument of “Wei does not determine the candidate positions based on the moving distance. Rather, Wei's moving distance does not appear to be related to the candidate positions” appears to be addressed for the limitation “determining location fingerprints of a plurality of end points that are the displacement distance away from the first to-be-determined location”. Wei teaches, at a next interval when a user moves to a new location (~displacement distance away), RSSI fingerprints F=(f 1 , f 2 , . . . , fn ) are the location fingerprints of a plurality of end points (Wei pg. 4).
 	Wei teaches “determining location fingerprints of a plurality of end points that are the displacement distance away from the first to-be-determined location” as stated 
	in pg. 4, ”Wherein, if the number of wireless access points (APs) in the entire area of the room is n, n is a positive integer, the RSSI fingerprint of the location of the user can be expressed as F=(f 1 , f 2 , . . . , fn ) (~location fingerprints of a plurality of end points) Where fi represents the RSSI fingerprint from the ith wireless access point. Similarly, any RSSI fingerprint in the fingerprint database is F'=(f' 1 , f' 2 ,...,f' n ) … At the next time interval, when the user moves to the new location (~displacement distance away from the first to-be-determined location)”), the RSSI fingerprint of the new location is collected (~determining location fingerprints (F=(f 1 , f 2 , . . . , fn )) of a plurality of end points), and the average value of the direction data collected by the electronic compass in the mobile phone during the time interval is calculated, and the moving moving distance information of the user (~displacement distance away from the first to-be-determined location)”. 

Wei teaches “wherein the location fingerprint library includes the location fingerprints of the plurality of end points” as stated 
in pg. 4, ”Wherein, if the number of wireless access points (APs) in the entire area of the room is n, n is a positive integer, the RSSI fingerprint of the location of the user can be expressed as F=(f 1 , f 2 , . . . , fn ) (~location fingerprints of a plurality of end points) Where fi represents the RSSI fingerprint from the ith wireless access point. Similarly, any RSSI fingerprint in the fingerprint database is F'=(f' 1 , f' 2 ,...,f' n ) … Calculating a dissimilarity between the RSSI fingerprint (~F=(f 1 , f 2 , . . . , fn ) is the location fingerprints of the plurality of end points) of the new location (~of the plurality of end points since a location is the new location after a displacement to the new location) and the RSSI fingerprint in the fingerprint database (~location fingerprint library contains the F=(f 1 , f 2 , . . . , fn ) fingerprints of plurality of location end points for calculating the dissimilarity), obtaining a set including a fixed number of candidate locations, and calculating a probability that each candidate location is the new location by using formula (b);计算所述新位置的RSSI指纹与所述指纹数据库中RSSI指纹的不相似度，获得包含固定数量候选位置的集合，并通过公式（b）计算每个候选位置为所述新位置的概率；  Wherein, assuming that the set of candidate locations is L={l 1 , l 2 , . . . , lk }, the dissimilarity corresponding to the candidate location li is mi, and F is the RSSI fingerprint of the new location, P(X=li |F) (~P(X=li | F=(f 1 , f 2 , . . . , fn)) is the probability that the new position (~indicating an end point after a displacement to a new position) X is li”, wherein the probability that the new position is li requires F=(f 1 , f 2 , . . . , fn) fingerprints of plurality of location end points.

 	Wei teaches “comparing the location fingerprints of the plurality of endpoints with the first location fingerprint to determine location information corresponding to the second location fingerprint” as stated in 
in pg. 3, “C. Locate the location of the user … collecting an RSSI fingerprint of the location of the user (~first location fingerprint) according to the positioning request … 接收用户发出的定位请求，并根据该定位请求采集用户所在位置的RSSI指纹； Matching the RSSI fingerprint with the RSSI fingerprint in the fingerprint database (~location fingerprint library contains location fingerprints of the plurality of endpoints) … Calculating, according to the data in the mobile database, the moving direction information of the user, and the moving distance information of the user (~user moved to a second location corresponding to the second location fingerprint), the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user (~determine location information corresponding to the second location fingerprint)”, wherein the location fingerprint library contains the first location fingerprint as well as the location fingerprints of the plurality of end points; the positioning method compares (~in order to find a match) the first location fingerprint (received from a terminal) with non-matching location fingerprints of the plurality of end points in the location fingerprint library and compares (~in order to find a match) the first location fingerprint (received from a terminal) with matching first location fingerprint stored in the location fingerprint library in order to determine the user location (~location information) associated with the first location fingerprint which together with the moving distance information of the user is used to further determine the location (~location information) corresponding to the second location fingerprint.

5.	On pg. 21 of Applicant’s Response, applicant argues that as discussed above, Wei discloses moving distances and candidate positions, but Wei's moving distance does not appear to be related to the candidate positions. Therefore, Wei cannot disclose receiving location information corresponding to the second location fingerprint, wherein the location information corresponding to the second location fingerprint is based on a comparison between the first location fingerprint and location fingerprints of a plurality of endpoints that are the displacement distance away from the first to-be-determined location, wherein a location fingerprint library includes the location fingerprints of the plurality of end points, as claimed. 

Examiner respectfully disagrees with applicant’s argument. 
Applicant’s argument of “Wei discloses moving distances and candidate positions, but Wei's moving distance does not appear to be related to the candidate positions” appears to be addressed for the limitation “location fingerprints of a plurality of endpoints that are the displacement distance away from the first to-be-determined location”. Wei teaches, at a next interval when a user moves to a new location (~moving distance), RSSI fingerprints F=(f 1 , f 2 , . . . , fn ) are the location fingerprints of a plurality of end points (Wei pg. 4).
Wei states in pg. 4, ”Wherein, if the number of wireless access points (APs) in the entire area of the room is n, n is a positive integer, the RSSI fingerprint of the location of the user can be expressed as F=(f 1 , f 2 , . . . , fn ) (~location fingerprints of a plurality of end points) Where fi represents the RSSI fingerprint from the ith wireless access point. Similarly, any RSSI fingerprint in the fingerprint database is F'=(f' 1 , f' 2 ,...,f' n ) … Calculating a dissimilarity between the RSSI fingerprint (~F=(f 1 , f 2 , . . . , fn ) is the location fingerprints of the plurality of end points) of the new location (~of the plurality of end points since a location is the new location after a displacement to the new location) and the RSSI fingerprint in the fingerprint database (~location fingerprint library contains the F=(f 1 , f 2 , . . . , fn ) fingerprints of plurality of location end points for calculating the dissimilarity”). 

Wei teaches “wherein the location information corresponding to the second location fingerprint is based on a comparison between the first location fingerprint and location fingerprints of a plurality of endpoints that are the displacement distance away from the first to-be-determined location, wherein a location fingerprint library includes the location fingerprints of the plurality of end points” as stated in
in pg. 3, “C. Locate the location of the user … collecting an RSSI fingerprint of the location of the user (~first location fingerprint) according to the positioning request … 接收用户发出的定位请求，并根据该定位请求采集用户所在位置的RSSI指纹； Matching the RSSI fingerprint with the RSSI fingerprint in the fingerprint database (~location fingerprint library contains location fingerprints of the plurality of endpoints) … Calculating, according to the data in the mobile database, the moving direction information of the user, and the moving distance information of the user (~user moved to a second location corresponding to the second location fingerprint), the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user (~determine location information corresponding to the second location fingerprint)”, wherein the location fingerprint library contains the first location fingerprint as well as the location fingerprints of the plurality of end points; the positioning method compares the first location fingerprint (received from a terminal) with matching first location fingerprint stored in the location fingerprint library and compares the first location fingerprint (received from a terminal) with non-matching location fingerprints of the plurality of end points in the location fingerprint library in order to determine the user location (~location information) associated with the first location fingerprint which together with the moving distance information of the user is used to further determine the location (~location information) corresponding to the second location fingerprint).

Wei does not explicitly teach receiving location information corresponding to the second location fingerprint and is combined with Shu’s teaching of receiving location information corresponding to a location fingerprint (Shu [0026]).

Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (machine translation - Wuxi Ruian Technology Co. Ltd., CN102905368 (A), pub. date 2013-01-30).


Regarding claim 1, Wei teaches a positioning method (pg. 3, “provide a mobile assisted indoor positioning method and system”), comprising:
 	receiving a first location fingerprint from a terminal, wherein the first location fingerprint corresponds to a first to-be-determined location (pg. 7, “Match the RSSI fingerprint of the location where the user is located with the RSSI fingerprint of the fingerprint database, and obtain a location estimate according to the matching result”; pg. 8, “Receive a positioning request sent by the user for the first time, collect an RSSI fingerprint of the location of the user according to the positioning request”);
	calculating degrees of matching between the first location fingerprint and a plurality of reference fingerprints in a location fingerprint library (pg. 7, “Calculate the dissimilarity between the RSSI fingerprint of the user's location and the RSSI fingerprint in the fingerprint database according to formula (a). The RSSI fingerprint with the least dissimilarity is the matching result, and the corresponding location is used as a location estimation of the user's location”, wherein the RSSI fingerprint with the least dissimilarity is obtained by comparing with a plurality of RSSI fingerprints in the fingerprint database; pg. 8, “Step S1031: Receive a positioning request sent by the user for the first time, collect an RSSI fingerprint of the location of the user according to the positioning request, calculate a dissimilarity between the RSSI fingerprint of the location of the user and the RSSI fingerprint of the fingerprint database, and return a fixed number. A set of candidate locations, and the location corresponding to the RSSI fingerprint with the least degree of dissimilarity in the set is estimated as a location of the location of the user”);
 	determining a plurality of reference fingerprints of the plurality of reference fingerprints in the location fingerprint library, wherein degrees of matching between the plurality of reference fingerprints and the first location fingerprint are highest, wherein the plurality of reference fingerprints correspond to a first set of location points closest to the first to-be-determined location (pg. 8, “Step S1031: Receive a positioning request sent by the user for the first time, collect an RSSI fingerprint of the location of the user according to the positioning request, calculate a dissimilarity between the RSSI fingerprint of the location of the user and the RSSI fingerprint of the fingerprint database, and return a fixed number. A set of candidate locations, and the location corresponding to the RSSI fingerprint with the least degree of dissimilarity in the set is estimated as a location of the location of the user”, wherein the set of candidate locations correspond to M reference fingerprints);
 	receiving a second location fingerprint and first displacement data from the terminal, wherein the second location fingerprint corresponds to a second to-be-determined location, wherein the first displacement data represents a displacement distance from the first to-be-determined location to the second to-be-determined location (pg. 8, “At the next time interval, when the user moves to the new location, the RSSI fingerprint of the new location is collected”; pg. 7, “electronic compass and accelerometer embedded in the mobile phone continuously record … the moving distance information of each RSS fingerprint generation interval, so that the relative position information between adjacent positions is obtained”); 
 	determining location fingerprints of a plurality of end points that are the displacement distance away from the first to-be-determined location (pg. 4, ”Wherein, if the number of wireless access points (APs) in the entire area of the room is n, n is a positive integer, the RSSI fingerprint of the location of the user can be expressed as F=(f 1 , f 2 , . . . , fn ) (~location fingerprints of a plurality of end points) Where fi represents the RSSI fingerprint from the ith wireless access point. Similarly, any RSSI fingerprint in the fingerprint database is F'=(f' 1 , f' 2 ,...,f' n ) … At the next time interval, when the user moves to the new location (~displacement distance away from the first to-be-determined location)”), the RSSI fingerprint of the new location is collected (~determining location fingerprints (F=(f 1 , f 2 , . . . , fn )) of a plurality of end points), and the average value of the direction data collected by the electronic compass in the mobile phone during the time interval is calculated, and the moving direction information of the user is obtained, according to the accelerometer in the mobile phone. The change information of the user acceleration collected during the time interval obtains the moving distance information of the user (~displacement distance away from the first to-be-determined location)”), wherein 
 	the location fingerprint library includes the location fingerprints of the plurality of end points (pg. 4, ”Wherein, if the number of wireless access points (APs) in the entire area of the room is n, n is a positive integer, the RSSI fingerprint of the location of the user can be expressed as F=(f 1 , f 2 , . . . , fn ) (~location fingerprints of a plurality of end points) Where fi represents the RSSI fingerprint from the ith wireless access point. Similarly, any RSSI fingerprint in the fingerprint database is F'=(f' 1 , f' 2 ,...,f' n ) … Calculating a dissimilarity between the RSSI fingerprint (~F=(f 1 , f 2 , . . . , fn ) is the location fingerprints of the plurality of end points) of the new location (~of the plurality of end points since a location is the new location after a displacement to the new location) and the RSSI fingerprint in the fingerprint database (~location fingerprint library contains the F=(f 1 , f 2 , . . . , fn ) fingerprints of plurality of location end points for calculating the dissimilarity), obtaining a set including a fixed number of candidate locations, and calculating a probability that each candidate location is the new location by using formula (b);计算所述新位置的RSSI指纹与所述指纹数据库中RSSI指纹的不相似度，获得包含固定数量候选位置的集合，并通过公式（b）计算每个候选位置为所述新位置的概率；  Wherein, assuming that the set of candidate locations is L={l 1 , l 2 , . . . , lk }, the dissimilarity corresponding to the candidate location li is mi, and F is the RSSI fingerprint of the new location, P(X=li |F) (~P(X=li | F=(f 1 , f 2 , . . . , fn)) is the probability that the new position (~indicating an end point after a displacement to a new position) X is li”, wherein the probability that the new position is li requires F=(f 1 , f 2 , . . . , fn) fingerprints of plurality of location end points); and
 	comparing the location fingerprints of the plurality of endpoints with the first location fingerprint to determine location information corresponding to the second location fingerprint (pg. 3, “C. Locate the location of the user … collecting an RSSI fingerprint of the location of the user (~first location fingerprint) according to the positioning request … 接收用户发出的定位请求，并根据该定位请求采集用户所在位置的RSSI指纹； Matching the RSSI fingerprint with the RSSI fingerprint in the fingerprint database (~location fingerprint library contains location fingerprints of the plurality of endpoints) … Calculating, according to the data in the mobile database, the moving direction information of the user, and the moving distance information of the user (~user moved to a second location corresponding to the second location fingerprint), the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user (~determine location information corresponding to the second location fingerprint)”, wherein the location fingerprint library contains the first location fingerprint as well as the location fingerprints of the plurality of end points; the positioning method compares (~in order to find a match) the first location fingerprint (received from a terminal) with non-matching location fingerprints of the plurality of end points in the location fingerprint library and compares (~in order to find a match) the first location fingerprint (received from a terminal) with matching first location fingerprint stored in the location fingerprint library in order to determine the user location (~location information) associated with the first location fingerprint which together with the moving distance information of the user is used to further determine the location (~location information) corresponding to the second location fingerprint). 

 	Regarding claim 4, Wei teaches the method of claim 1, wherein the method further comprises:
 	receiving a third location fingerprint and second displacement data that are reported by the terminal, wherein the second displacement data is used to represent displacement from a location corresponding to the third location fingerprint to the location corresponding to the first location fingerprint (pg. 8, “At the next time interval, when the user moves to the new location, the RSSI fingerprint of the new location is collected”; pg. 7, “electronic compass and accelerometer embedded in the mobile phone continuously record … the moving distance information of each RSS fingerprint generation interval, so that the relative position information between adjacent positions is obtained”); and
(pg. 3, “C. Locate the location of the user … collecting an RSSI fingerprint of the location of the user (~first location fingerprint) according to the positioning request … 接收用户发出的定位请求，并根据该定位请求采集用户所在位置的RSSI指纹； Matching the RSSI fingerprint with the RSSI fingerprint in the fingerprint database (~reference fingerprints in a location fingerprint library) … Calculating, according to the data in the mobile database, the moving direction information of the user, and the moving distance information of the user, the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user”; pgs. 4-5, “Specifically, the step C specifically includes … The formula (b) and the formula (c) are processed to obtain a formula (d) for simultaneously estimating the probability of the new position X being li using the RSSI fingerprint of the new position (~the second location fingerprint), the user moving direction information, and the moving distance information (~the first displacement data), and according to the formula (d) Calculating the probability that the new position X is li, obtaining the position information of the new position (~location information corresponding to the second location fingerprint)”) comprises:
 	determining, according to the first location fingerprint, the second location fingerprint, the first displacement data, the third location fingerprint, the second displacement data, and the reference fingerprints in the location fingerprint library, the location information corresponding to the second location fingerprint (pg. 3, “C. Locate the location of the user … collecting an RSSI fingerprint of the location of the user (~first location fingerprint) according to the positioning request … 接收用户发出的定位请求，并根据该定位请求采集用户所在位置的RSSI指纹； Matching the RSSI fingerprint with the RSSI fingerprint in the fingerprint database (~reference fingerprints in a location fingerprint library) … Calculating, according to the data in the mobile database, the moving direction information of the user, and the moving distance information of the user, the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user”; pgs. 4-5, “Specifically, the step C specifically includes … The formula (b) and the formula (c) are processed to obtain a formula (d) for simultaneously estimating the probability of the new position X being li using the RSSI fingerprint of the new position (~the third location fingerprint), the user moving direction information, and the moving distance information (~the first displacement data), and according to the formula (d) Calculating the probability that the new position X is li, obtaining the position information of the new position”, wherein the location calculation is performed according to the data in the mobile database which comprises the first location fingerprint, the second location fingerprint, and the first displacement data).

	Regarding claim 6, Wei teaches a positioning server (pg. 5, mobile assisted indoor positioning system comprising a fingerprint database construction unit, a mobile database building unit, and a positioning engine unit), comprising:
(pg. 5, mobile assisted indoor positioning system comprises a fingerprint database construction unit, a mobile database building unit, and a positioning engine unit which includes a memory storing instructions); and 
	a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to (pg. 5, mobile assisted indoor positioning system comprising a fingerprint database construction unit, a mobile database building unit, and a positioning engine unit which includes a processor coupled to the memory and configured to execute the instructions): 
 	receive a first location fingerprint from a terminal, wherein the first location fingerprint corresponds to a first to-be-determined location (pg. 7, “Match the RSSI fingerprint of the location where the user is located with the RSSI fingerprint of the fingerprint database, and obtain a location estimate according to the matching result”; pg. 8, “Receive a positioning request sent by the user for the first time, collect an RSSI fingerprint of the location of the user according to the positioning request”); 
 	calculate degrees of matching between the first location fingerprint and a plurality of reference fingerprints in a location fingerprint library (pg. 7, “Calculate the dissimilarity between the RSSI fingerprint of the user's location and the RSSI fingerprint in the fingerprint database according to formula (a). The RSSI fingerprint with the least dissimilarity is the matching result, and the corresponding location is used as a location estimation of the user's location”, wherein the RSSI fingerprint with the least dissimilarity is obtained by comparing with a plurality of RSSI fingerprints in the fingerprint database; pg. 8, “Step S1031: Receive a positioning request sent by the user for the first time, collect an RSSI fingerprint of the location of the user according to the positioning request, calculate a dissimilarity between the RSSI fingerprint of the location of the user and the RSSI fingerprint of the fingerprint database, and return a fixed number. A set of candidate locations, and the location corresponding to the RSSI fingerprint with the least degree of dissimilarity in the set is estimated as a location of the location of the user”);
 	determining a plurality of reference fingerprints of the plurality of reference fingerprints in the location fingerprint library, wherein degrees of matching between the plurality of reference fingerprints and the first location fingerprint are highest, wherein the plurality of reference fingerprints correspond to a first set of location points closest to the first to-be-determined location (pg. 8, “Step S1031: Receive a positioning request sent by the user for the first time, collect an RSSI fingerprint of the location of the user according to the positioning request, calculate a dissimilarity between the RSSI fingerprint of the location of the user and the RSSI fingerprint of the fingerprint database, and return a fixed number. A set of candidate locations, and the location corresponding to the RSSI fingerprint with the least degree of dissimilarity in the set is estimated as a location of the location of the user”, wherein the set of candidate locations correspond to a plurality of reference fingerprints);
 	receive a second location fingerprint and first displacement data from the terminal, wherein the second location fingerprint  corresponds to a second to-be-(pg. 8, “At the next time interval, when the user moves to the new location, the RSSI fingerprint of the new location is collected”; pg. 7, “electronic compass and accelerometer embedded in the mobile phone continuously record … the moving distance information of each RSS fingerprint generation interval, so that the relative position information between adjacent positions is obtained”); 
 	determine location fingerprints of a plurality of end points that are the displacement distance away from the first to-be-determined location (pg. 4, ”Wherein, if the number of wireless access points (APs) in the entire area of the room is n, n is a positive integer, the RSSI fingerprint of the location of the user can be expressed as F=(f 1 , f 2 , . . . , fn ) (~location fingerprints of a plurality of end points) Where fi represents the RSSI fingerprint from the ith wireless access point. Similarly, any RSSI fingerprint in the fingerprint database is F'=(f' 1 , f' 2 ,...,f' n ) … At the next time interval, when the user moves to the new location (~displacement distance away from the first to-be-determined location)”), the RSSI fingerprint of the new location is collected (~determining location fingerprints (F=(f 1 , f 2 , . . . , fn )) of a plurality of end points), and the average value of the direction data collected by the electronic compass in the mobile phone during the time interval is calculated, and the moving direction information of the user is obtained, according to the accelerometer in the mobile phone. The change information of the user acceleration collected during the time interval obtains the moving distance information of the user (~displacement distance away from the first to-be-determined location)”), wherein
the location fingerprint library includes the location fingerprints of the plurality of end points (pg. 4, ”Wherein, if the number of wireless access points (APs) in the entire area of the room is n, n is a positive integer, the RSSI fingerprint of the location of the user can be expressed as F=(f 1 , f 2 , . . . , fn ) (~location fingerprints of a plurality of end points) Where fi represents the RSSI fingerprint from the ith wireless access point. Similarly, any RSSI fingerprint in the fingerprint database is F'=(f' 1 , f' 2 ,...,f' n ) … Calculating a dissimilarity between the RSSI fingerprint (~F=(f 1 , f 2 , . . . , fn ) is the location fingerprints of the plurality of end points) of the new location (~of the plurality of end points since a location is the new location after a displacement to the new location) and the RSSI fingerprint in the fingerprint database (~location fingerprint library contains the F=(f 1 , f 2 , . . . , fn ) fingerprints of plurality of location end points for calculating the dissimilarity), obtaining a set including a fixed number of candidate locations, and calculating a probability that each candidate location is the new location by using formula (b);计算所述新位置的RSSI指纹与所述指纹数据库中RSSI指纹的不相似度，获得包含固定数量候选位置的集合，并通过公式（b）计算每个候选位置为所述新位置的概率；  Wherein, assuming that the set of candidate locations is L={l 1 , l 2 , . . . , lk }, the dissimilarity corresponding to the candidate location li is mi, and F is the RSSI fingerprint of the new location, P(X=li |F) (~P(X=li | F=(f 1 , f 2 , . . . , fn)) is the probability that the new position (~indicating an end point after a displacement to a new position) X is li”, wherein the probability that the new position is li requires F=(f 1 , f 2 , . . . , fn) fingerprints of plurality of location end points); and
(pg. 3, “C. Locate the location of the user … collecting an RSSI fingerprint of the location of the user (~second location fingerprint) according to the positioning request … 接收用户发出的定位请求，并根据该定位请求采集用户所在位置的RSSI指纹； Matching the RSSI fingerprint with the RSSI fingerprint in the fingerprint database (~location fingerprint library contains location fingerprints of the plurality of endpoints) … Calculating … the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user (~determine location information corresponding to the second location fingerprint)”, wherein the location fingerprint library contains the location fingerprints of the plurality of end points including the second location fingerprint; the positioning method compares the second location fingerprint with the location fingerprint of the plurality of endpoints in order to determine the user location (~location information) associated with the second fingerprint).

 	Regarding claim 9, Wei teaches the server (pg. 5, mobile assisted indoor positioning system comprising a fingerprint database construction unit, a mobile database building unit, and a positioning engine unit) of claim 6, 
 	wherein the instructions further cause the processor to be configured to (pg. 5, mobile assisted indoor positioning system comprising a fingerprint database construction unit, a mobile database building unit, and a positioning engine unit including a processor executing instructions): 
(pg. 8, “At the next time interval, when the user moves to the new location, the RSSI fingerprint of the new location is collected”; pg. 7, “electronic compass and accelerometer embedded in the mobile phone continuously record … the moving distance information of each RSS fingerprint generation interval, so that the relative position information between adjacent positions is obtained”); and 
 	correspondingly determine the location information corresponding to the second location fingerprint according to the first location fingerprint, the second location fingerprint, the first displacement data, the third location fingerprint, the second displacement data, and the reference fingerprints in the location fingerprint library (pgs. 3-5, data obtained from determining location information corresponding to the first location fingerprint from third location fingerprint is used for determining location information corresponding to second location fingerprint from the first location fingerprint;
 	third location fingerprint to first location fingerprint - determining location of first location fingerprint from third location fingerprint, pg. 3, “Calculating, according to the data in the mobile database, the moving direction information of the user, and the moving distance information of the user (~second displacement data), the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user (~location information corresponding to the first location fingerprint)”; pgs. 4-5, “Specifically, the step C specifically includes … The formula (b) and the formula (c) are processed to obtain a formula (d) for simultaneously estimating the probability of the new position X being li using the RSSI fingerprint of the new position (~the first location fingerprint), the user moving direction information, and the moving distance information (~the second displacement data), and according to the formula (d) Calculating the probability that the new position X is li, obtaining the position information of the new position (~location information corresponding to the first location fingerprint)”, wherein the location calculation is performed according to the first location fingerprint and the second displacement data;
first location fingerprint to second location fingerprint - determining location of second location fingerprint from first location fingerprint, pg. 3, “接收用户发出的定位请求，并根据该定位请求采集用户所在位置的RSSI指纹； Matching the RSSI fingerprint with the RSSI fingerprint in the fingerprint database (~reference fingerprints in a location fingerprint library) … Calculating, according to the data in the mobile database, the moving direction information of the user, and the moving distance information of the user (~first displacement data), the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user (~location information corresponding to the second location fingerprint)”; pgs. 4-5, “Specifically, the step C specifically includes … The formula (b) and the formula (c) are processed to obtain a formula (d) for simultaneously estimating the probability of the new position X being li using the RSSI fingerprint of the new position (~the second location fingerprint), the user moving direction information, and the moving distance information (~the first displacement data), and according to the formula (d) Calculating the probability that the new position X is li, obtaining the position information of the new position”, wherein the location calculation is performed according to the second location fingerprint and the first displacement data).

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Shu (US 2016/0205652 A1).

Regarding claim 5, Wei teaches the method of claim 1, wherein after the determining location information corresponding to the second location fingerprint, the method further comprises:
 	Wei does not explicitly teach sending, to the terminal, the location information corresponding to the second location fingerprint.
	However, Shu teaches sending, to a terminal, location information corresponding to a location fingerprint ([0026], location server reporting a determined location corresponding to a fingerprint measured data).
 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shu with the teaching of Wei in order to provide server determined location information to a user terminal.

 	Regarding claim 10, Wei teaches the server of claim 6.
 	Wei does not explicitly teach instructions further cause the processor to be configured to send the location information corresponding to the second location fingerprint to the terminal.
	However, Shu teaches instructions further cause a processor to be configured to send location information corresponding to a location fingerprint ([0026], location server reporting a determined location corresponding to a fingerprint measured data; [0028], determining module in a location server for determining the location of the UE; [0053], location server sending information to the UE).


 	Regarding claim 11, Wei teaches a positioning method, comprising:
 	reporting a first location fingerprint to a server (pg. 8, “Receive a positioning request sent by the user for the first time, collect an RSSI fingerprint of the location of the user according to the positioning request”; pg. 7, “mobile phone periodically perceives the received signal strength from the surrounding wireless access point, and generates an RSSI fingerprint accordingly”; pg. 5, positioning engine unit is (part of a server which comprises a fingerprint database construction unit, a mobile database building unit, and the positioning engine unit) receiving the first location fingerprint), 
 	wherein the first location fingerprint corresponds to a first to-be-determined location (pg. 7, “Match the RSSI fingerprint of the location where the user is located with the RSSI fingerprint of the fingerprint database, and obtain a location estimate according to the matching result”; pg. 8, “Receive a positioning request sent by the user for the first time, collect an RSSI fingerprint of the location of the user according to the positioning request”);
 	reporting a second location fingerprint and first displacement data to the server, wherein the second location fingerprint corresponds to a second to-be-determined location, wherein the first displacement data represents a displacement distance from (pg. 8, “At the next time interval, when the user moves to the new location, the RSSI fingerprint of the new location is collected”; pg. 7, “electronic compass and accelerometer embedded in the mobile phone continuously record … the moving distance information of each RSS fingerprint generation interval, so that the relative position information between adjacent positions is obtained”); and 
 	wherein the location information corresponding to the second location fingerprint is based on a comparison between the first location fingerprint and location fingerprints of a plurality of endpoints that are the displacement distance away from the first to-be-determined location, wherein a location fingerprint library includes the location fingerprints of the plurality of end points (pg. 3, “C. Locate the location of the user … collecting an RSSI fingerprint of the location of the user (~first location fingerprint) according to the positioning request … 接收用户发出的定位请求，并根据该定位请求采集用户所在位置的RSSI指纹； Matching the RSSI fingerprint with the RSSI fingerprint in the fingerprint database (~location fingerprint library contains location fingerprints of the plurality of endpoints) … Calculating, according to the data in the mobile database, the moving direction information of the user, and the moving distance information of the user (~user moved to a second location corresponding to the second location fingerprint), the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user (~determine location information corresponding to the second location fingerprint)”, wherein the location fingerprint library contains the first location fingerprint as well as the location fingerprints of the plurality of end points; the positioning method compares the first location fingerprint (received from a terminal) with matching first location fingerprint stored in the location fingerprint library and compares the first location fingerprint (received from a terminal) with not matching location fingerprints of the plurality of end points in the location fingerprint library in order to determine the user location (~location information) associated with the first location fingerprint which in turn together with the moving distance information of the user is used to determine the location (~location information) corresponding to the second location fingerprint). 
	Wei does not explicitly teach receiving location information corresponding to the second location fingerprint from the server. 
	However, Shu teaches receiving location information corresponding to a location fingerprint from a server ([0026], location server reporting a determined location corresponding to a fingerprint measured data).
 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shu with the teaching of Wei in order to provide server determined location information to a user terminal.

 	Regarding claim 12, Wei in view of Shu teaches the method of claim 11, wherein before reporting the second location fingerprint and the first displacement data to the server (Wei pg. 3, before step C of collecting an RSSI fingerprint (~second location fingerprint) and calculating the moving distance information (~first displacement data)), the method further comprises receiving, from the server, an instruction instructing to upload a location fingerprint and displacement data to the server (Wei pg. 3, step B of matching the RSSI fingerprint (~location fingerprint) with the RSSI fingerprint of the fingerprint database and obtaining the moving distance information of the user (~displacement data)).

 	Regarding claim 13, Wei teaches a terminal (pg. 7, “mobile phone”), comprising:
	a memory storing instructions (pg. 5, mobile assisted indoor positioning system comprises a fingerprint database construction unit, a mobile database building unit, and a positioning engine unit which includes a memory storing instructions);
	a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to (pg. 5, mobile assisted indoor positioning system comprising a fingerprint database construction unit, a mobile database building unit, and a positioning engine unit which includes a processor coupled to the memory and configured to execute the instructions): 
 	report a first location fingerprint to a server (pg. 8, “Receive a positioning request sent by the user for the first time, collect an RSSI fingerprint of the location of the user according to the positioning request”; pg. 7, “mobile phone periodically perceives the received signal strength from the surrounding wireless access point, and generates an RSSI fingerprint accordingly”; pg. 5, fingerprint database construction unit is (part of a server which comprises a fingerprint database construction unit, a mobile database building unit, and a positioning engine unit) receiving/collecting the first location fingerprint/received signal strength (RSSI) value) wherein the first location fingerprint corresponds to a first to-be-determined location (pg. 7, “Match the RSSI fingerprint of the location where the user is located with the RSSI fingerprint of the fingerprint database, and obtain a location estimate according to the matching result”; pg. 8, “Receive a positioning request sent by the user for the first time, collect an RSSI fingerprint of the location of the user according to the positioning request”); 
 	report a second location fingerprint and first displacement data to the server, wherein the second location fingerprint corresponds to a second to-be-determined location, wherein the first displacement data represents a displacement from the first to-be-determined location to the second to-be-determined location (pg. 8, “At the next time interval, when the user moves to the new location, the RSSI fingerprint of the new location is collected”; pg. 7, “electronic compass and accelerometer embedded in the mobile phone continuously record … the moving distance information of each RSS fingerprint generation interval, so that the relative position information between adjacent positions is obtained”); and
 	wherein the location information corresponding to the second location fingerprint is based on a comparison between the first location fingerprint and location fingerprints of a plurality of endpoints that are the displacement distance away from the first to-be- determined location, wherein a location fingerprint library includes the location fingerprints of the plurality of end points (pg. 3, “C. Locate the location of the user … collecting an RSSI fingerprint of the location of the user (~first location fingerprint) according to the positioning request … 接收用户发出的定位请求，并根据该定位请求采集用户所在位置的RSSI指纹； Matching the RSSI fingerprint with the RSSI fingerprint in the fingerprint database (~location fingerprint library contains location fingerprints of the plurality of endpoints) … Calculating, according to the data in the mobile database, the moving direction information of the user, and the moving distance information of the user (~user moved to a second location corresponding to the second location fingerprint), the probability that the candidate location in the set including the fixed number of candidate locations is the location of the user, and obtaining the location of the user (~determine location information corresponding to the second location fingerprint)”, wherein the location fingerprint library contains the first location fingerprint as well as the location fingerprints of the plurality of end points; the positioning method compares the first location fingerprint (received from a terminal) with matching first location fingerprint stored in the location fingerprint library and compares the first location fingerprint (received from a terminal) with not matching location fingerprints of the plurality of end points in the location fingerprint library in order to determine the user location (~location information) associated with the first location fingerprint which in turn together with the moving distance information of the user is used to determine the location (~location information) corresponding to the second location fingerprint;).
 	Wei does not explicitly teach receiving location information corresponding to the second location fingerprint.
([0026], location server reporting a determined location corresponding to a fingerprint measured data).
 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shu with the teaching of Wei in order to provide server determined location information to a user terminal.

 	Regarding claim 14, Wei in view of Shu teaches the terminal according to claim 13, wherein the instructions further cause the processor (Wei pg. 3, “mobile assisted indoor positioning method based on a smart phone platform”) to be configured to receive an instruction, from the server, instructing to upload a location fingerprint and displacement data to the server (Wei pg. 3, step B of matching the RSSI fingerprint (~location fingerprint) with the RSSI fingerprint of the fingerprint database and obtaining the moving distance information of the user (~displacement data)).

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Pandey (US 2010/0026513 A1).

Regarding claim 19, Wei teaches the server of claim 6.
Wei does not explicitly teach wherein the instructions further cause the processor to be configured to determine plurality of largest weighted sums from the plurality of weighted sums.  
([0020], “Floor determination logic is configured to receive RSSI data from communication interface 12 and perform an algorithm for determining the floor the client is on. "Logic" and "signal" as used herein, includes but is not limited to hardware, firmware, software and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another component. For example, based on a desired application or need, signals may be based in hardware or software and logic may include a software controlled microprocessor”) to be configured to determine plurality of largest weighted sums from a plurality of weighted sums ([0024], “weighting the RSSIs and summing, for each logical floor, the weighted RSSIs received by each AP. The floor having the highest sum is then selected as the floor where the wireless device is located”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Suzuki with the teaching of Wei in order to avoid AP signal strength metrics collected and used by various locating algorithms causing processing delays, incorrect results, or require 
the installation of additional devices at entry/exit points (Pandey [0003]). 

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Crombez (EP 2 469 298 A1).

 	Regarding claim 20, Wei teaches the server of claim 6.

 	However, Crombez teaches wherein instructions further cause a processor to be configured to use location fingerprints of a plurality of end points to obtain a plurality of weighted sums ([0069], “above described algorithm is executed in the processing device for determining a location of a target device. This processing device receives all indications of received powers (~location fingerprints) and information required to calculate the weights and the weighted sum and multilateration in order to determine the target's location. The processing device can optionally be part of the target device or the reference device. Alternatively, it is a stand-alone processing device able to communicate with target device and/or one of more reference devices”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crombez with the teaching of Wei in order to provide a localization or positioning system with high accuracy and independent of the applied technology (Crombez [0005]); and to reduce complexity, expense, and inaccuracy especially when that environment is different or changing (Crombez [0002]).

Allowable Subject Matter
14.	Claims 2-3, 7-8, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
  
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643